Title: To Alexander Hamilton from Tobias Lear, 28 November 1789
From: Lear, Tobias
To: Hamilton, Alexander


United States Novr. 28th. 1789.
Sir.
The President of the U States being very desirous that the several Accots. of those Articles which were furnished by directions of Saml. Osgood & William Duer Esqr. in pursuance of a resolution of both houses of Congress of the 15th. of April 1789. and deposited in the house provided for the President of the United States, for his use, should be settled & paid. He has therefore, directed me to inform you that it is his wish that the money appropriated to that purpose might be applied thereto as soon as may be; and that you should employ a competent person to examine & settle said Accounts, and previous to their being paid that the person so employed shou’d compare the Accounts rendered in, with the Articles actually in the house to prevent any abuse.
I have the honor to be   with perfect respect   Sir   Your most Obt. Servant
Tobias Lear.Secretary to the President US.
The Honorable The Secretary of the Treasury of the US
